Plaintiff was a dinner guest in a home owned by defendants, who are husband and wife. While preparing dinner, the defendant Rosemary Delzotti (who is plaintiff’s daughter) spilled upon the kitchen floor some liquid from a saucer of tomatoes; she allowed the liquid to remain on the floor. Twenty minutes later the plaintiff entered the kitchen to get a glass of water. She did not warn him of the liquid; he slipped and fell on the wet portion of the floor, sustaining injuries. The accident was caused solely by the active negligence of the defendant, Rosemary Delzotti, in creating a dangerous condition during the time that plaintiff, her father, was a social guest in her home. Hence she is liable to him for the injuries which he sustained by reason of her affirmative act of negligence (Higgins v. Mason, 255 N. Y. 104, 109; Barrett v. Brooklyn Hgts. R. R. Co., 188 App. Div. 109, affd. 231 N. Y. 605; see Friedman v. Berkowitz, 206 Misc. 889). Her husband, however, whose conduct in no way contributed to the dangerous condition or to the happening of the accident, may not he held liable for the negligence of his wife. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.